Citation Nr: 0810797	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated at 30 percent disabling under DC 
5257 and at 10 percent disabling under DC 5260.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated at 30 percent disabling under DC 
5257 and at 10 percent disabling under DC 5260.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1982 
to February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that continued a 30 percent evaluation for the 
left knee and granted a 30 percent rating for the right knee 
under Diagnostic Code (DC) 5257.

In June 2007, the Decision Review Officer granted an 
additional 10 percent evaluation for each knee disability 
under DC 5260, limitation of flexion.

The Board notes that the medical evidence indicates that the 
veteran has tender scars on each of his knees which may be 
entitled to compensable ratings; however, scarring is a 
separate issue and is not before the Board at this time.


FINDINGS OF FACT

1.  Left and right leg flexion is not limited to 30 degrees 
and the knees are not ankylosed.

2.  Right leg extension is limited to 10 degrees. 

3.  Left leg extension is not limited to 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating under 
Diagnostic Code 5261 for limitation of extension of the right 
knee have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5257, 5260, 5261 (2007).

2.  The criteria for an increased rating for the left knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee; however, the medical evidence does not indicate that 
the veteran has been diagnosed with ankylosis of either knee.  
38 C.F.R. § 4.71a.  Diagnostic Code 5257 provides ratings for 
other impairment of the knee that includes recurrent 
subluxation or lateral instability.  This code provides for a 
maximum disability rating of 30 percent.  The veteran 
currently receives the 30 percent rating for each knee; 
therefore, a greater rating is not available under this code.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 30 degrees 
is rated 20 percent disabling and flexion limited to 15 
degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 10 
degrees is rated 10 percent disabling; extension of the leg 
limited to 15 degrees is rated 20 percent disabling; 
extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees 
is rated 40 percent disabling; and extension of the leg 
limited to 45 degrees is rated 50 percent disabling.  38 
C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (Diagnostic Code 
5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

The veteran has been afforded multiple VA examinations since 
the filing of his increased rating claims in October 2003.  
The most recent exam was conducted in February 2007.  At this 
exam, the claims file was reviewed and both knees were 
examined.  While all examinations were considered by the 
Board in this case, the Board will address the February 2007 
examination in detail as it provides the best review of the 
disability, provides the basis for the higher evaluation of 
the right knee, and the other examinations do not provide a 
basis to award the veteran more compensation.  In any event, 
the prior examinations are consistent with the results of the 
February 2007 report.        

The examiner noted multiple surgeries on both knees and that 
the veteran has had chronic instability of both knees.  The 
veteran had surgery on his right knee in June 2006 at which 
time a posterior lateral reconstruction was done.  

The examiner noted chronic swelling of both knees, that the 
veteran wears a brace on both knees, and that he uses a cane 
when his knees bother him more than usual.  The veteran is 
unable to walk safely on either knee without bracing due to 
the instability.  He is able to participate in active 
rehabilitation using weights and a stationary bike 3 times 
per week, and he walks 2 miles 3 times per week.

The veteran owns an auto restoration shop and works about 30 
hours per week; however, he has had to take time off for the 
pain.  The veteran's pain increases when he bends over the 
car fenders and swelling increases after long periods of 
working and leaning over the fenders.  He occasionally takes 
Ibuprofen for some relief.  

The veteran indicated no flare ups of knee pain, but stated 
that he has increased limitation with repetitive use 
secondary to pain.  He is completely independent in 
activities of daily living.

The examiner noted that on the left knee, the veteran had a 
lateral scar, 20 cm. in length, and numerous small 
arthroscopy scars.  On examination, the left knee exhibited 
tenderness over the lateral scar at the joint line, of the 
patella, and of the popliteal space.  There was a 1+ medial 
and lateral laxity with varus and valgus stress applied to 
the knee.  There was a positive anterior drawer and a 
positive Lachman's.  Also noted was a positive pivot shift 
sign and rotary laxity of the knee.  The active and passive 
range of motion was pain free 0 to 140 degrees, and there was 
no effusion.  On extension there was some lateral deviation 
of the tibia and increased pain of the knee with repetitive 
motion.  No weakness, fatigability or incoordination with 
repetitive motion.

For the right knee, there were two scars, one of which was 
lateral and 24 cm. in length.  The other was midline over the 
patella and patella tendon area and was 14 cm. in length.  
The veteran indicated tenderness of the mid portion of the 
lateral scar over the lateral joint line.  Palpation also 
revealed tenderness along the medial joint line and in the 
popliteal space.  There was a small joint effusion palpable, 
as well as a small Baker's cyst in the popliteal space.  The 
examiner noted significant lateral laxity rated at 2+, and 
indicated that there was a positive Lachman's, and positive 
anterior and posterior drawer sign.  Also noted were a 
positive posterior sag sign and pivot shift sign.  The 
examiner indicated that there was rotary laxity, and that 
active and passive motion was -10 degrees to 130 degrees 
flexion.  There was some pain at maximum flexion of 130 
degrees, and upon repetitive motion, there was tenderness of 
the popliteal space over the Baker's cyst.  There was no loss 
of motion, weakness, fatigability or incoordination with 
repetitive motion.

The examiner noted that on repetitive motion of both knees, 
there was significant crepitus.  Both thighs had good muscle 
definition and equal muscle mass.

The examiner diagnosed the veteran with multidirectional 
instability of both knees which is significantly improved 
with bracing.  The examiner further indicated that the 
veteran has bilateral chronic pain and chronic swelling with 
activities.  He is limited in his ability to do the heavy 
work and prolonged standing required with his business.  The 
examiner stated that it was unlikely that the veteran would 
get further improvement in his knees, though symptomatic 
improvement may occur with better medical management.  

The remaining VA exams and medical evidence indicates similar 
symptomatology and findings as found in the February 2007 VA 
exam.  The veteran has already been granted a 30 percent 
rating for each knee under DC 5257, with 30 percent being the 
maximum award available under that code.  

The veteran has also been rated under DC 5260 for limited 
flexion, bilaterally, and has been granted a 10 percent 
evaluation for each knee.  

For an increased rating under this code (5260), the evidence 
must show flexion of the leg limited to 30 degrees for a 20 
percent rating.  Based upon a thorough review of the multiple 
VA exams and medical evidence, neither the right nor left 
knee has limitation of flexion to 30 degrees.  Therefore, a 
higher evaluation is not warranted under DC 5260.

The veteran has not been rated under DC 5261, limitation of 
extension of the leg.  For a separate rating under DC 5261, 
the evidence must show at least a 10 degree limitation of 
extension.  

Based upon the evidence of record, considering the veteran's 
complaints of pain, and giving the veteran the benefit of the 
doubt, the veteran's right knee appears to exhibit a 
limitation of 10 degrees on extension during his 2007 VA 
exam.  The left knee showed normal extension.  Therefore, the 
veteran is entitled to a 10 percent rating for limitation of 
extension for his right knee.  No separate evaluation is 
warranted for the left knee under DC 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint). 

As indicated above, in addition to the criteria listed at DC 
5256, 5257, 5260, and 5261, the Board must also consider 
whether a higher disability rating is warranted based on 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The VA exams show that the veteran has 
range of motion far greater than is required for an increased 
rating; however, the veteran reported bilateral knee pain and 
limitation of motion upon repetitive use.  The VA examiner 
indicated that the veteran was pain free when testing the 
left knee range of motion but that there was some pain in the 
right knee at maximum flexion.  The examiner indicated that 
there was increased pain of the left knee upon repetitive 
motion; however there was no weakness, fatigability or 
incoordination.  For the right knee, there were some 
complaints of tenderness in the popliteal space over the 
Baker's cyst, but there was no loss of motion, weakness, 
fatigability, or incoordination.   The examiner specifically 
indicated that the veteran should retrain for a profession 
that does not require prolonged standing or the heavy work 
required with the auto repair business.  The examiner further 
opined that with retraining, the veteran could be productive 
in a sedentary profession for another 20 years.  

The Board recognizes the veteran's complaints of pain and 
limitations; however, it is important for the veteran to 
understand that without consideration of pain the current 
evaluations could not be justified.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by a 
letter dated November 2003 that fully addressed all four 
notice elements and another letter, subsequent to the initial 
RO decision, dated March 2006 that fully addressed the 
Vazquez-Flores criteria.  The November 2003 letter informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
March 2006 letter addressed the disability ratings and 
effective dates, and informed the veteran of the types of 
evidence that could be submitted to support an increased 
ratings claim.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a rating decision issued in 
March 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records and 
supporting lay statements.  The veteran was afforded VA 
medical examinations in November 2003, February 2005, May 
2006, September 2006, and February 2007.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to an additional separate rating for a right knee 
disability is granted at 10 percent disabling for limitation 
of extension.

Entitlement to an increased rating for the right knee 
disability based on limitation of flexion or instability is 
denied. 

Entitlement to an increased rating for a left knee disability 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


